Citation Nr: 1454951	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a brain hemorrhage.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from November 1964 to November 1967 and June 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for brain hemorrhage and service connection for an anxiety disorder, also claimed as panic disorder.

The issues were previously before the Board in December 2013, and were remanded for further development.  It has now been returned to the Board for further appellate review.  

In the December 2013 remand, the Board noted that it was unclear whether an April 2012 statement from the Veteran represented a desire to reopen a claim for service connection for post-traumatic stress disorder (PTSD), and determined that it should be clarified on remand.  A further review reveals that service connection for PTSD was originally denied in a May 2004 rating decision.  Most recently, in February 2010, the RO denied a claim to reopen the claim because no new and material evidence had been submitted.  In March 2010, the Veteran submitted a statement indicating that he wished to amend his PTSD claim, and asked that it be considered a claim for "anxiety disorder/panic disorder."  The RO then proceeded to adjudicate the claim as service connection for anxiety disorder, also claimed as panic disorder, and denied the claim in the November 2010 rating decision.  Although the RO interpreted the Veteran's claim as limited to only service connection for an anxiety disorder, also claimed as a panic disorder; the United States Court of Appeals for Veterans Claims (Court) has held since the Veteran is a layperson, he is not deemed competent to distinguish between variously diagnosed psychiatric disorders, and that a claim of service connection for one psychiatric disorder must be construed as a claim of service connection for all such disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under these circumstances, it is the Board's conclusion that the issue on appeal should have been whether new and material evidence must be received to reopen the Veteran's claim for service connection for PTSD now claimed as an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  However, as the RO denied service connection for an anxiety disorder, also claimed as panic disorder on the merits in the November 2010 rating decision, the matter of service connection for PTSD was effectively reopened in the November 2010 rating decision.  Because it was then considered by the Board on the merits in the December 2013 remand, the Board also had effectively reopened the previously denied claim for service connection for PTSD.  Therefore, the Board will proceed to the merits of the claim.  

Pursuant to the Court's holding in Clemons, the psychiatric issue on appeal has been characterized as set forth above, on the title page. 

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as his electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's December 2013 remand directed that updated VA treatment records from the Boston VAMC and Manchester VAMC from 2003 to the present be obtained.  While VA treatment records from the Boston VAMC were obtained, it does not appear that any updated treatment records from the Manchester VAMC were obtained.  This should be completed on remand.

The December 2013 remand further directed that with any needed assistance from the Veteran, the Veteran's service records (personnel records and treatment records) from any period of National Guard service should be obtained.  At his November 2011 Decision Review Officer (DRO) hearing, the Veteran indicated that he had National Guard service after his active duty service with the Army.  The claims file shows that the Massachusetts Army National Guard was contacted in February 2014, and they responded by indicating that there were no National Guard records for the Veteran.  Upon further review of the November 2011 DRO hearing transcript, the Veteran stated that "after all that my brother talked me into going back into the National Guard, where I had seven and half years' service.  I live in Rochester, and I...I tested and they sent me for a physical, and I flunked my physical."  It appears from his testimony that the Veteran was living in New Hampshire (his current state of residence) at the time of his National Guard service.  Therefore, on remand, the New Hampshire Army National Guard should be contacted, and the Veteran's service records should be requested.      

The December 2013 remand also requested that hospitalization records from the Army Clinic in Wildflecken, Germany be obtained.  The claims file contains a February 2014 response from the Personnel Information Exchange System (PIES) which reflects that they had no active duty inpatient clinical records for the Veteran from the Army Clinic in "Wildeflecken, Germany."  It does not appear that there were any other attempts to obtain records from other possible sources.  On remand, further attempts should be made to obtain any available records pertaining to the Veteran's treatment at the Army Clinic in Wildflecken, Germany.

Furthermore, the December 2013 remand requested that the Veteran be scheduled for an examination with an appropriately qualified examiner, to determine the nature and etiology of his claimed brain hemorrhage.  However, the record reflects that in January 2014, only a medical opinion was obtained.  Therefore, the Veteran should be scheduled for a VA examination regarding his claim for service connection for a brain hemorrhage on remand.

With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran was most recently afforded a VA mental disorders examination in October 2010.  An addendum opinion was also obtained in January 2014.  The examiner's opinion focused on the Veteran's anxiety disorder; however, given the circumstances addressed in the Introduction section, and that the record also reflects a diagnosis of PTSD (in 12/08 VA treatment records), as well as other psychiatric disorders, the Board finds that a new VA examination is warranted.     

Also, during the pendency of the appeal, the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f) were amended to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).   The Veteran has not been afforded notice with respect to this new regulation.  The Veteran should also be afforded an additional opportunity to provide detailed information regarding any claimed in-service stressors, to include dates and locations.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding establishing service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3).  

Also, the Veteran should be afforded an opportunity to provide any information regarding his claimed PTSD stressors.  The Veteran should be advised that if he desires to present further information, he must provide specific information, including but not limited to the dates of such incidents within a 30-day time frame; locations of such incidents, names, ranks and military organizations (units) of other witnesses, the names, ranks and military organizations (units) and any other relevant information which the Veteran may be aware of to conduct effective research.  If the Veteran provides such information, then attempts should be made to verify these stressors.

2.  With any needed assistance from the Veteran, request the Veteran's complete New Hampshire Army National Guard service treatment records and service personnel records from an appropriate custodian, to include the Records Management Center (RMC), New Hampshire State Adjutant General, and the Veteran's Army National Guard unit and/or command.  All requests and responses should be associated with the claims file.

3.  Contact the custodian of the records of the U.S. Army medical facility in Wildflecken, Germany, as well as any other appropriate source, to request all clinical records for the Veteran dated from January 1970 to January 1971.  Please note that clinical records may be filed under the name of the facility rather than the service member.  Any records obtained should be associated with the claims folder.

4.  Obtain any VA treatment records from the VAMC in Manchester, New Hampshire and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since January 2003.

5.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of the Veteran's claimed brain hemorrhage.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and in VBMS) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a review of the record and clinical findings, the examiner should comment on the following:

a)  The examiner must identify whether the Veteran has a brain hemorrhage and/or residuals of a brain hemorrhage. 

b)  If so, provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that such condition is related to the Veteran's active duty service. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner must consider the Veteran's statements as to onset and continuity of symptomatology since service.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

6.  After the above development is completed, schedule the Veteran for a VA psychiatric examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and in VBMS) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a review of the record and clinical findings, the examiner should comment on the following:

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of PTSD and anxiety disorder should be discussed.

b)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, to include any verified PTSD stressors or fear of hostile military or terrorist activity.

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise related to, the Veteran's active duty service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner must consider the Veteran's statements as to onset and continuity of symptomatology since service.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



